                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

OMAR TELLEZ,                              )
                                          )
                        Plaintiff,        )
                                          )                        CIVIL ACTION
v.                                        )
                                          )                        No. 15-8984-KHV
OTG INTERACTIVE, LLC, et al.,             )
                                          )
                        Defendants.       )
__________________________________________)

                               MEMORANDUM AND ORDER

       Plaintiff filed various claims against defendants related to the termination of his

employment as President of OTG Interactive, LLC. Plaintiff ultimately went to trial on a single

claim for breach of contract based on his Employment Agreement with OTG Interactive, LLC. On

November 15, 2019, a jury returned a verdict in favor of plaintiff. Plaintiff now seeks a judgment

against OTG Interactive, LLC n/k/a Flo Solutions, LLC, OTG Management, Inc., Rick Blatstein

a/k/a Eric J. Blatstein and OTG Management, LLC. See Letter Motion For Judgment (Doc. #110)

filed November 22, 2019. Defendants argue that Blatstein should not be included in the judgment.

       Before the charge conference, the Court met informally with counsel. Counsel for plaintiff

and defendants agreed that the jury instructions should identify OTG Interactive, LLC (the entity

named in the Employment Agreement with plaintiff) as the sole defendant but that any verdict and

judgment in favor of plaintiff would be against all OTG entities listed as defendants in the case.

Shortly thereafter, at the formal charge conference, the Court asked counsel to confirm that “a

verdict against OTG Interactive, LLC would be binding on the other defendants in the case.” Trial

Transcript at 558. Defense counsel stated “Yes,” and plaintiff’s counsel clarified “Yes, your

Honor, that a verdict in favor of plaintiff would be against all of the OTG entities listed in the

caption of the case.” Id.
       In addition to the parties’ stipulation, plaintiff presented no evidence which would justify

a verdict against Blatstein personally. See Rennaker Co. Consulting, Inc. v. TLM Group, LLC,

No. 16 Civ. 3787 (DAB), 2017 WL 2304302, at *2 (S.D.N.Y. May 18, 2017) (“Even where non-

parties, such as corporate officers, have obligations contemplated under a contract, they cannot be

held personally liable for the breach of that contract.”); Xiotech Corp. v. Express Data Products

Corp., 11 F. Supp.3d 225, 235-36 (N.D.N.Y. 2014) (non-party ordinarily cannot be bound by

contract unless non-signatory was “alter ego” of signatory to contract); Polyglycoat Corp. v. C. P.

C. Distribs., Inc., 534 F. Supp. 200, 204 n.5 (S.D.N.Y. 1982) (chief operating officer could not be

“be independently charged for breaching or conspiring to breach a contract to which he is not

personally a party”). Because no party asked the Court to submit to the jury the question of

Blatstein’s personal liability and he is not one of the OTG entities listed in the complaint, the Court

finds that plaintiff abandoned any claims of personal liability against Blatstein.

       For these reasons, judgment will not be entered against Blatstein.

       IT IS SO ORDERED.

       Dated this 27th day of November, 2019 at Kansas City, Kansas.

                                                            s/ Kathryn H. Vratil
                                                            KATHRYN H. VRATIL
                                                            United States District Judge
